Citation Nr: 1726102	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 1, 2009, for additional compensation payable for dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which assigned an effective date of January 1, 2009 to add his dependent spouse and daughter to his compensation award. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2017.  A transcript of this proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO awarded a combined disability rating of 30 percent, effective June 26, 2003, making the Veteran eligible to receive compensation for dependents.

2.  In a January 2004 notice letter the RO informed the Veteran that he was now eligible to receive additional compensation for dependents and requested that the Veteran submit a VA Form 21-686c, declaration of marital status within one year of the notice of this letter.  A review of the claims file is negative for a response to this request.   

3.  In a June 2005 rating decision the RO awarded a combined disability rating to 40 percent, effective February 23, 2005.  In the notice letter accompanying this decision the RO noted that the Veteran was being paid as a single Veteran with no dependents.  

4.  VA medical treatment records show that the Veteran was seen for treatment and accompanied by his wife as early as July 2007.

5.  On December 29, 2008, VA received a completed VA Form 21-686c from the Veteran.

6.  In an August 2009 notification letter, the RO informed the Veteran that additional benefits were included in his award for his spouse and daughter, effective from January 1, 2009, the first day of the month following the date the written claim for additional compensation benefits based on a dependent spouse was received.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 2009, for the award of additional compensation for dependents, are not met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Significantly, as will be explained, this case involves the application of law to certain facts-such as the effective date for a combined rating higher than 30 percent and the date when information, which was needed to award additional compensation for the Veteran's wife and daughter, was received by the RO-and those facts are already established by the evidence now of record and are not in dispute.  Collecting additional evidence would not be productive or helpful to the Veteran's appeal.  See Smith.  Thus, because the law as mandated by statute, and not further development of evidence, is dispositive of this appeal, VA's notice and assistance requirements are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)

II.  Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption. 38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award. 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31.

II.  Analysis

In a January 2004 rating decision, the RO awarded a combined disability rating of 30 percent, effective June 26, 2003, making the Veteran eligible to receive compensation for dependents.  In an attached January 2004 notification letter, the RO requested that the Veteran complete and return the enclosed VA Form 21-686c (Declaration of Status of Dependents).  It noted that such information must be received within one year from the date of the letter in order to be paid the additional compensation prior to the date the form was received. The January 2004 notification letter indicated that a VA Form 21-686c was enclosed with the letter.  A review of the claims file is negative for a response to this request.   

In a June 2005 rating decision the RO awarded a combined disability rating to 40 percent, effective February 23, 2005.  In the notice letter accompanying this decision the RO noted that the Veteran was being paid as a single Veteran with no dependents.  

VA medical treatment records show that the Veteran was seen for treatment and accompanied by his wife as early as July 2007.

On December 29, 2008, VA received a completed VA Form 21-686c from the Veteran.  The Veteran also submitted a copy of his marriage license showing that he married his wife on July 23, 2007.

In an August 2009 notification letter, the RO informed the Veteran that additional benefits were included in his award for his spouse and daughter, effective from January 1, 2009, the first day of the month following the date the written claim for additional compensation benefits based on a dependent spouse was received.  The Veteran disagreed with the effective date for his additional compensation for his dependent spouse and daughter and perfected this appeal.  

Throughout this appeal the Veteran has argued that he was eligible to receive compensation for dependents as early as July 7, 2007 when he attempted to add his wife and daughter to his award while visiting the Montgomery VA Medical Center but was told that he would have to wait one year for spousal benefits by a VA employee named "Mrs. Baldwin."  

The Veteran became entitled to additional compensation for dependents in January 2004, effective June 26, 2003, the effective date for the combined disability rating of 30 percent. 38 C.F.R. § 3.4(b)(2).  When the Veteran was asked to submit additional information in response to the January 2004, letter, he did not do so.  While June 26, 2003 is the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(1)(3), significantly, the Veteran was not married on June 26, 2003 and did not get married until July 23, 2007.  Also, the Veteran did not submit, within a year of notification of the rating action awarding the 30 percent combined rating, information which the RO needed in order to award him the additional compensation.  In particular, he did not submit a new VA Form 21,686c until December 29, 2008. 

In this regard, the Board notes that Congress amended the statute in 1990 to provide: 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of such person and the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit. . . . 38 U.S.C.A. § 5101(c)(1).  VA updated its regulations in compliance with the amendment in March 1992. 38 C.F.R. § 3.216.  

Regarding the four possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's claim for additional compensation for dependents was received by the RO was December 29, 2008.  38 C.F.R. § 3.401(b)(1)(ii).  The date that dependency arose was July 23, 2007, i.e., the date that the Veteran married his wife.  38 C.F.R. § 3.401(b)(2).  The effective date when the Veteran's combined rating was increased to at least 30 percent was June 26, 0203. 38 C.F.R. § 3.401(b)(3).  Finally, pursuant to 38 C.F.R. § 3.31, the date of the Veteran's award for additional compensation for his wife and daughter as dependents was January 1, 2009 (the 1st day of the month following the submission of a VA Form 21-686c on December 29, 2008).  38 C.F.R. § 3.401(b)(4).  As the law instructs that the effective date for additional compensation for dependents is the latest of the four aforementioned dates, the correct effective date for the Veteran is January 1, 2009. 

To the extent that the Veteran suggests that VA lost or misplaced the forms he allegedly submitted on July 7, 2007, he has offered no supporting evidence.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15   (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  There is no VA Form 21-686c contained in the claims file that was received in July 7, 2007.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO in Columbia, South Carolina, would have been received and associated with the claims file.  Marciniak v. Brown, 10 Vet. App. 198, 200   (1998).  The Board finds the Veteran's assertion that he submitted the required information on July 7, 2007 is not sufficient to rebut the presumption of regularity in the administrative process.  Furthermore, even if the Veteran submitted evidence of dependency on July 7, 2007, the record shows that he did not marry his wife until July 23, 2007 so any evidence of dependency submitted on July 7, 2007 would be inadequate to establish dependency at that time.  

Based on the foregoing discussion, the evidence of record weighs against the assignment of an effective date prior to January 1, 2009, for an award of additional compensation benefits based on dependents.  Accordingly, for the reasons and bases discussed above, the appeal is denied.


ORDER

An effective date earlier than January 1, 2009, for additional compensation payable for dependents is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


